Case 4:21-cv-02396 Document 1-3

2). CT Corporation

TO: Joe Angulo

Bodega Latina Corporation
14601B LAKEWOOD BLVD

Filed on 07/23/21 in TXSD Page 1 of 9

Service of Process

Transmittal
06/28/2021
CT Log Number 539813385

PARAMOUNT, CA 90723-3602

RE: Process Served in Texas

FOR: Fiesta Mart, L.L.C. (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

MARIA ROBES, PItf. vs. FIESTA MART, LLC, Dft.

None Specified
Case # 202137832

Personal Injury - Failure to Maintain Premises in a Safe Condition

C T Corporation System, Dallas, TX

By Process Server on 06/28/2021 at 03:55

Texas

None Specified

None Specified

SOP Papers with Transmittal, via UPS Next Day Air , 12X%212780135057323
Image SOP

Email Notification, Monica Penichet monica.penichet@blcmarkets.com

Email Notification, Juan Ramos juan.ramos@blcmarkets.com

C T Corporation System
1999 Bryan Street
Suite 900

Dallas, TX 75201

866-203-1500
DealTeam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only, it does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims alt ability for the information contained in this form, including fer any omissions or inaccuracies that may be contained

therein.

Page lof 1/ VV
 

Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 2 of 9

=), Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

Date: ‘Mon, Jun 28, 2021
Server Name: Anthony Collins
Entity Served | FIESTA MART, L.L.C.
Case Number 202137832
Jurisdiction TX

 

 

 
‘oan rie BROGESSO22°°. Document 1-3. Filed on 07/23/21, in.IXSD Page 3 of 9
4<£00-27-4-5004

b-igar , : Receipt Number: 902780
‘ Tracking Number: 73883754
EML

COPY OF PLEADING PROVIDED BY PLT

CAUSE NUMBER: 202137832

 

 

PLAINTIFF: ROBES, MARIA In the 269th Judicial

vs. District Court of

DEFENDANT: FIESTA MART LLC Harris County, Texas
CITATION

THE STATE OF TEXAS
County of Harris

TO: FIESTA MART LLC MAY BE SERVED WITH PROCESS BY SERVING ITS REGISTERED AGENT
CT CORPORATION SYSTEM

1999 BRYAN STREET SUITE: 900

DALLAS TX 75201

Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.

This instrument was filed on June 23, 2021, in the above numbered and styled cause on
the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim

against you.

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you. In addition to
filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more
at TexasLawHelp.org.

ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this
June 24, 2021.

Marilyn Burgess, District Clerk

Harris County, Texas
201 Caroline, Houston, Texas 77002

 

Generated By: PATRICIA JONES

Issued at request of:
DASPIT, JOHN A,

440 LOUISIANA, SUITE 1460
HOUSTON, TX 77002
713-588-0383

Bar Number: 24048906
wat Se

robe Usiedi Lait lis
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 4 of 9

Tracking Number: 73883754

 

 

 

 

 

 

EML
CAUSE NUMBER: 202137832

PLAINTIFF: ROBES, MARIA In the 269th

vs. Judicial District Court
DEFENDANT: FIESTA MART LLC of Harris County, Texas
DO a a

OFFICER/AUTHORIZED PERSON RETURN
Came to hand at o'clock —__. M., on the day of
, 20 .
Executed at (address)
in County
at _ o'clock _ M., on the day of
, 20 ’
by delivering to . defendant,
in person, a true copy of this
Citation together with the accompanying _ copy (ies) of the
Petition

 

attached thereto and I endorsed on said copy of the Citation the date of delivery.

To certify which I affix my hand officially this a day of

 

 

 

 

 

, 20 _
FEE: §
of
County, Texas
By:
Affiant Deputy
On this day, , Known to me to he

 

the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited

on the return.

SWORN TO AND SUBSCRIBED ” BEFORE ME on this —_ of
_, 20

 

 

 

Notary Public
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 5 of 9

6/23/2021 3:37 PM
Marilyn Burgess - District Clerk Harris County
Envelope No. 54714558

By: Patricia Jones

Filed: 6/23/2021 3:37 PM

CAUSE NO.
MARIA ROBLES § IN THE DISTRICT COURT
Plaintiff, 3
v. ; HARRIS COUNTY, TEXAS
FIESTA MART, LLC :
Defendant. : ___ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
Plaintiff Maria Robles complains of Defendant Fiesta Mart, LLC (hereinafter,

“Defendant”), and would respectfully show the Court that:

Discovery Control Plan

1. Plaintiff intends to conduct discovery in this matter under Level 3 of the Texas Rules of
Civil Procedure.

Jurisdiction and Venue
2, The claims asserted arise under the common law of Texas. This Court has jurisdiction and

venue is proper because all or a substantial part of the events or omissions giving rise to the claim

occurred in Harris County, Texas.

Statement Regarding Monetary Relief Sought

3. Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary relief over
$250,000.00 but not more than $1,000,000.00, including damages of any kind, penalties, costs,
expenses, pre-judgment interest and attorney’s fees and judgment for all other relief to which

Plaintiff is justly entitled. Plaintiff expressly reserves the right to amend this Rule 47 statement of

relief if necessary.
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 6 of 9

Parties
4, Plaintiff is an individual residing in Harris County, Texas.
» Defendant Fiesta Mart, LLC (hereinafter ““Defendant”’), is a Texas entity engaged in
business in Harris County, Texas. Defendant may be served with process by serving its registered
agent, CT Corporation System, at 1999 Bryan St., Ste. 900 Dallas, Texas 75201.

Facts

6. This lawsuit is necessary as a result of personal injuries that Plaintiff received on or about
May 10, 2021. At that time, Plaintiff was an invitee at Defendant’s grocery store at 10401 Jensen
Drive Houston, Texas 77093, in Harris County, Texas. Plaintiff was walking through the
Defendant's store when she slipped and fell on a liquid which she believed to be juice. The slip
and fall caused the Plaintiff to suffer severe injuries to her right arm, left arm, back, and other parts
of her body. There were no warning signs present or any other signs of caution near the area where
the incident occurred. Plaintiff was not aware of the dangerous and defective condition.
7. At the time of the incident in question, Plaintiff was an invitee of the Defendant. Defendant
knew or should have known of the unreasonably dangerous condition and neither corrected nor
warned Plaintiff of it. Plaintiff did not have any knowledge of the dangerous condition and could
not have reasonably been expected to discover it. Defendant either created the condition and/or
failed to correct the condition or to warn Plaintiff about the dangerous condition, which constituted
negligence, and such negligence was a proximate cause of the occurrence in question and
Plaintiff's resulting injuries.
8. Plaintiff would show that, based on the above-described facts, Defendant was negligent.

Defendant, as occupier and owner of the premises, with control over the premises, had a duty to
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 7 of 9

inform Plaintiff of the dangerous condition and make safe the defective condition existing on

Defendant’s premises.

9. Defendant is liabie to Plaintiff under the theory of premises liability and negligence based

on the following negligent conduct:

a. Fatlure to maintain the premises, including floor and walkways, in a reasonably
safe condition;

b. Failure to inspect the premises where the dangerous condition existed;

c. Failure to correct the condition by taking reasonable measure to safeguard persons
who entered the premises;

d. Failure to inform Plaintiff of the dangerous condition existing on the premises; and
e. Other acts deemed negligent.
10. _— Each of the foregoing negligent acts and/or omissions, whether taken singularly or in any
combination, was a proximate cause of Plaintiff's injuries and damages that are described below.
11. Defendant was also negligent in that it failed to act as a reasonably prudent premise owner
would act in the same or similar situation.

Damages

12. Asaresult of these acts or omissions, Plaintiff sustained damages recognizable by law.
13. By virtue of the actions and conduct of Defendant as set forth above, Plaintiff was seriously
injured and is entitled to recover the following damages:

a. Past and future medical expenses;

b. Past and future pain, suffering and mental anguish;

c. Past and future physical impairment;

d. Past and future physical disfigurement; and

e. Past lost wages and future loss of earning capacity.
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 8 of 9

14,‘ By reason of the above, Plaintiff is entitled to recover damages from Defendant in an

amount within the jurisdictional limits of this Court, as well as pre and post-judgment interest.
Jury Demand

15. Plaintiff hereby demands a jury trial.

Duty to Disclose
16. Pursuant to 194, Tex. R. Civ. P. exempted by Rule 194.2(d), Defendant must, without

awaiting a discovery request, provide to Plaintiff the information or material described in Rule
194.2, Rule 194.3, and Rule 194.4.

Initial Disclosures
17, Pursuant to Rule 194, Tex. R. Civ. P., Defendant must, without awaiting a discovery
request, provide information or materials described in Texas Rule of Civil Procedure 194.2 in
Defendant’s initial disclosure at or within 30 days after the filing of the first answer. Copies of
documents and other tangible things must be served with Defendant’s response.

Rule 193.7 Notice
18. Plaintiff hereby gives actual notice to Defendant that any and all documents produced
may be used against Defendant at any pre-trial proceeding and/or at trial of this matter without the
necessity of authenticating the documents.

Prayer

Plaintiff prays that this citation issues and be served upon Defendant in a form and manner
prescribed by law, requiring that Defendant appears and answers, and that upon final hearing,
Plaintiff has judgment against Defendant in a total sum in excess of the minimum jurisdictional
limits of this Court, plus pre and post-judgment interest, all costs of Court, and all such other and

further relief, to which she may be justly entitled.
Case 4:21-cv-02396 Document 1-3 Filed on 07/23/21 in TXSD Page 9 of 9

Respectfully submitted,
DASPIT LAW FIRM

/s/ Lauren Roberts

Lauren Roberts

Texas State Bar No. 24113720
440 Louisiana Street, Suite 1400
Houston, Texas 77002
Telephone: (713) 322-4878
Facsimile: (713) 587-9086

Email: e-service@daspitlaw.com

ATTORNEY FOR PLAINTIFF
